Citation Nr: 0020733	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  98-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for nasal 
deformity, post-operative residuals, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied claims for an increased 
rating in excess of 10 percent for the service-connected 
nasal deformity disorder; and for service connection for a 
sinus disorder to include as secondary to the service-
connected nasal deformity disorder.
 
The issues on appeal are as listed on the title page.  A 
March 1999 hearing officer decision assigned a separate 10 
percent evaluation for traumatic and surgical facial scars, 
under Diagnostic Code 7800.  There is no indication in the 
record that the veteran has indicated dissatisfaction with 
that determination.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's nasal deformity, post-operative residuals, 
is manifested by nasal obstruction due to nasal wall collapse 
(ala).

3.  The claim of entitlement to service connection for a 
sinus disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for nasal deformity, post-operative residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.96, 4.97  Diagnostic Code 6502 (1999).

2.  The claim for service connection for a sinus disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

The appellant asserts that his service-connected nasal 
deformity disability has worsened, thereby warranting a 
higher evaluation.  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board finds that the veteran has presented a well-
grounded claim for an increased evaluation. 

After examining the record, the Board is also satisfied that 
all relevant facts have been properly developed in regard to 
the veteran's claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Littke v. Derwinski, 1 Vet. App. 90, 
91 (1990).  The veteran has been afforded examinations 
pertinent to his claim, and there is no indication that there 
are other relevant records available which would support the 
veteran's claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
the Schedule for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In reaching its decision, the Board has considered the 
complete history of the veteran's nasal deformity disability 
as well as the current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  However, where 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1995).  Those documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Pertinent medical evidence of record includes service medical 
records, military, private and VA medical records, and the 
report of a VA examination conducted in April 1999.  The 
veteran has also testified regarding his increased rating 
claim during a March 1999 hearing.  

A maximum 10 percent evaluation is assignable for traumatic 
deviation of the nasal septum with 50-percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).  
Under Diagnostic Code 6504, a 30 percent evaluation may be 
assigned for loss of part of the nose, or scars exposing both 
nasal passages.  A 10 percent evaluation may be assigned for 
loss of part of one ala, or other obvious disfigurement.  
38 C.F.R. § 4.97, Diagnostic Code 6504 (1999).

Recent VA clinical records include records showing complaints 
in 1996 that the veteran's nasal passage was almost 
obstructed.  In July 1997 the veteran reported chronic nasal 
obstruction and secondary sinusitis.  On examination there 
was a saddle nose deformity with a reduced height of the 
nasal bony pyramid; collapse of anterior nasal valves; left 
valve scar-contracture; and no mucosal disease.  The 
assessment was nasal obstruction secondary to nasal 
deformity.  In August 1997, the veteran underwent 
reconstruction of his nose.  The report of that treatment 
noted a history of nasal trauma in 1956, and two previous 
reconstructive attempts in 1958 and 1965; and since that time 
he had had worsening dorsal collapse, vestibular stenosis.  
The veteran was presently being treated for repair of dorsal 
collapse.  The August 1997 treatment report contains a pre- 
and post-operative diagnosis of saddle nose deformity.  In 
December 1997 the veteran was seen for a follow-up to the 
nasal reconstruction for saddle nose deformity.  At that 
time, he reported complaints of slight obstruction, more in 
the left than right nostril.  On examination, findings 
included bilateral nasal valve collapse; good tip projection; 
and the nasal dorsum was well projected.  The assessment was 
that the veteran was doing well. 

The report of an April 1999 VA examination for nose, sinus, 
larynx, and pharynx  noted that the veteran was seen because 
of nasal congestion.  The report noted a history of allergy 
tests times 2, that Vancenase was not helping; and that he 
had had multiple surgeries on the nose.  The report noted 
that the veteran had a collapsed ala.  The report also noted 
that the veteran had mild allergy problems; and that the 
septum seemed to be in the midline, but because of the 
collapse of the ala, the veteran had trouble breathing.  
Throat and neck examination was negative.  The report 
contains impressions of (1) allergic rhinitis; (2) nasal wall 
collapse; and (3) status post multiple nasal surgeries.

The veteran's nasal deformity disability is evaluated as 10 
percent disabling under the criteria of Diagnostic Code 6502 
for deviation of the nasal septum, which is the maximum 
schedular rating for a deviated nasal septum.  As the 
disability is already evaluated at the maximum of 10 percent 
under Diagnostic Code 6502, an increase for the nasal 
deformity disability  under Diagnostic Code 6502 is not 
warranted. 

The disability may alternatively be rated under the criteria 
of other diagnostic codes listed at 38 C.F.R. 4.97.  Where 
the service-connected disability involves loss of part of the 
nose or scars on the nose, the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6504, provide a 10 percent evaluation 
for loss of part of one ala or other obvious disfigurement.  
A 30 percent evaluation is warranted where the loss of part 
of the nose exposes both nasal passages. 

The veteran's nasal deformity disability has been shown to 
presently manifest a collapse of the ala.  At the same time, 
the disability has been shown to manifest multiple scars 
including of the face and nose, which have been evaluated 
under Diagnostic Code 7800, for disfiguring scars of the 
head, face or neck.  Under Diagnostic Code 6504, loss of part 
of one ala or other obvious disfigurement warrants a 10 
percent evaluation; and a 30 percent evaluation is warranted 
where the loss of part of the nose exposes both nasal 
passages.  There is no evidence of exposure of both nasal 
passages.  However, the clinical evidence does show the 
collapse of the ala.  Although the collapse of the ala 
involves symptomatology distinct from the scarring, the 
veteran's trouble breathing has been found to be due to the 
collapse of the ala.  Therefore, as the ala collapse 
represents symptomatology that is not distinct from criteria 
under which the veteran is rated under Diagnostic Code 6502, 
the nasal deformity may not be rated separately under 38 
C.F.R. § 4.97, Diagnostic Code 6504, for loss of part of the 
nose.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Moreover, even if a separate rating were to be considered 
under criteria of Diagnostic Code 6504, the impairment due to 
the service-connected nasal deformity is consistent with no 
more than the separate 10 percent evaluations respectively 
assigned for 50 percent obstruction of the nasal passage on 
both sides, and moderate disfiguring scars, under Diagnostic 
Codes 6502 and 7800.

The Board has considered other provisions, but finds that 
none is applicable.  There is no indication of any other 
findings on which a higher rating could be assigned under 
other code provisions which might be applicable.  The 
evidence in support of the veteran's claim includes his 
statements and testimony from a March 1999 hearing regarding 
the severity of his disability.  In contrast, the medical 
findings on examination are of greater probative value, and 
do not show that an increased rating is warranted.  The Board 
concludes that the weight of the evidence is against the 
claim for an increased rating for nasal deformity, post-
operative residuals.

The Board also finds that the evidence does not present such 
an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  There has been 
no showing that the service-connected nasal deformity, post-
operative residuals has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The veteran did not report any loss of work 
due to his nasal disability.  The Board finds that the 
presently assigned evaluation appropriately takes into 
account such impairment as the veteran has reported.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App.  218, 227 
(1995).

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for an increase.  

Service Connection Claim

The veteran contends that he has a sinus disorder related to 
service, to include as secondary to his service-connected 
nasal deformity disability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service 
connection may be granted on a secondary basis for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Moreover, when aggravation of a non-service connected 
disorder is proximately due to or the result of a service-
connected condition, the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation is compensable.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded." 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this case, the Board finds that the claim for service 
connection for a sinus disorder is not well-grounded.  As 
discussed below, there is no competent medical evidence of 
record that provides a nexus between any claimed sinus 
disorder and the veteran's period of active service or any 
incident therein, including his service-connected nasal 
deformity disorder. 

The service medical records contain no evidence of any sinus 
disorder.  In July 1958, the veteran was treated for injuries 
due to an auto accident in June 1958, in which there were two 
major lacerations across the bridge of the nose resulting in 
an obliteration of the left nasolabial salcus and contracture 
of the tip of the nose.  The report of an August 1958 
examination at discharge notes that the veteran had a 
deviated nasal septum, right anteverted.  None of these or 
other service medical records contain medical evidence 
referable to a sinus disorder.

The record since service contains military, private and VA 
clinical records beginning in 1966, through December 1997; 
the report of VA examination in April 1999; statements from 
the veteran, and the transcript of the veteran's March 1999 
hearing.  The Board has reviewed the record since service.  
However, as discussed below, there is no medical opinion or 
other competent evidence to relate any present sinus disorder 
to service, to include as secondary to his service-connected 
nasal nasal deformity disorder.

After service, there is no medical evidence of any sinus 
disorder until May 1992, approximately 34 years after 
service.  In a May 1992 statement, John A. Balazs, D.O., 
indicated that a CT of the veteran's sinuses revealed 
bilateral frontal ethmoid sphenoid sinusitis; and allergy 
testing revealed the veteran to be allergic to multiple 
molds, yeast and dogs.  In July 1992, the veteran underwent 
surgical treatment for diagnosed chronic sinusitis with 
polyposis.  

VA medical records in 1996 and 1997 show complaints and 
treatment for various conditions, including the veteran's 
service-connected nasal deformity disability.  These records 
also contain assessments including allergic rhinitis, nasal 
valve collapse, chronic sinusitis, chronic sinus drainage, 
nasal obstruction secondary to nasal deformity.  The veteran 
underwent reconstruction of the nose in August 1997, in 
treatment of a diagnosed disorder of saddle nose deformity.  

The report of an April 1999 VA examination for nose, sinus, 
larynx, and pharynx is discussed above in the previous 
section.

Although the veteran is shown to have present sinus disorder 
of allergic rhinitis, there is no medical evidence of this 
until many years after service.  Moreover, none of the 
records provide a competent medical opinion or other evidence 
relating any claimed sinus disorder to service, or to the 
veteran's service-connected nasal deformity disability.  In 
this regard, as discussed above, the most recent medical 
impression is allergic rhinitis.  The most recent examination 
report of April 1999 does not show a diagnosis of sinusitis, 
and does not provide competent medical evidence of a nexus 
relating rhinitis or any claimed sinus disorder to service, 
or to the veteran's service-connected nasal deformity 
disorder.

The veteran has testified at a March 1999 hearing and 
provided statements to attest that his claimed sinus disorder 
was related to his service-connected nasal deformity 
disorder.  The veteran is certainly capable of providing 
evidence of symptomatology, including when he first had a 
feeling of a lump in his throat, which he relates to his 
claimed sinus disorder.  However, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..." Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  When, as in this case, the issue involves a 
question of medical diagnosis or causation, medical or 
otherwise competent evidence is required to make the claim 
well-grounded.  Grottveit v. Brown, at p. 93.  Lay statements 
concerning questions of medical diagnosis and causation are 
not sufficient to establish a well-grounded claim as they do 
not represent competent medical evidence.  Espiritu, 2 Vet. 
App 492 (1992).

Under these circumstances, the Board finds that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his sinus disorder claim is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102 (1999); Epps, 126 
F.3d at 1468.  Therefore, that benefit sought on appeal is 
denied, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's present claim on 
appeal for service connection.  Morton v. West, 12 Vet. App. 
477 (1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of a 
current disorder, which is related by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

An increased evaluation for nasal deformity, post-operative 
residuals, is denied.

Service connection for a sinus disorder, is denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 

